 THE STANDARD REGISTER COMPANY351THE STANDARD REGISTER COMPANYandDISTRICT LODGE13, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner. Cases Nos. 9-RC-1953 and 9-RC-1954. July 22,1953DECISION, DIRECTION OF ELECTIONS, AND ORDERUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Bernard Marcus, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Actin Case No. 9-RC-1953, but not in Case No. 9-RC-1954.4. In Case No. 9-RC-1953, the Petitioner seeks to sever aunit of maintenance employees at the Employer's Dayton,Ohio,plant,or in the alternative, any craft unit or unitsamong theseemployees that the Board may find appropriate.InCase No. 9-RC-1954, the Petitioner seeks to sever adepartmental unit of the Employer's machine-division em-ployees at this plant. The Employer and the Intervenor contendthe units sought are inappropriate and move to dismiss thepetitions.* In Case No. 9-RC-1953 they further contend thatthe proposed unit or units are barred since the Board has pre-viously refused to sever a single unit of maintenance em-ployees.The Employer at its Dayton plant is engaged in the manufac-ture of business forms and attachments. Its production opera-tions consist of a forms division engaged in the manufactureof forms, a machine division which manufactures the attach-ments, and a carbon division which produces carbon paperfor combination with the forms. In general, heads of thesedivisions report to the general superintendent as do the heads1The Petitioner in bothcases is the same.In bothcases the Intervenor is InternationalUnionof Electrical,Radio & MachineWorkers, CIO, whichintervenedon behalf of its Local768.2In CaseNo. 9-RC-1953, the Employerand Intervenormove todismiss on the grounds ofalleged indefinitenessof the unitrequest andthe historyof bargaining on a broader basis. InCase No. 9-RC-1954, the Employerand the Intervenor cite as grounds for theirmotion thealleged indefiniteness of the request,the difficulty the Board wouldencounter in deciding theissue,the difficultyfor the partiesto comply if suchrequest is granted,and the history ofbargaining on a broader basis. For the reasonsstatedinfra,the motionsto dismissCase No.9-RC- 1953are denied and the motions to dismissCase No. 9-RC-1954 are granted.106 NLRB No. 47. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDof various servicing arms which service the three productiondivisions.Among these servicing arms are the productioncontrol department,the quality control department,and theplantmaintenance department which includes subsectionsdevoted to general services,and heating and plant protection.The plant consists of four buildings.Building 1 houses formsproduction and the maintenance department.Building 2 has themechanical production and the engineering divisions and housesthe offices of quality control and production control, and thetool and machine repair department.Building 3 is devoted tothe production of carbon.Building 4 houses the experimentalengineering department formerly also located in Building 2.The Intervenor,sinceApril 1950, has been the certifiedbargaining representative for a general unit of all the Em-ployer'sproduction andmaintenance employees includingthe employees sought by the Petitioner herein."Prior to thistime substantially the same unit was represented by anotherunion beginning in 1943. However,bargaining has also beenconducted among a number of separate units of the Employer'semployees.Thus, the printing and allied craft employees inthe forms division have been represented by various printingtrades unions.Moreover,as a result of a Board decision inSeptember 1952,5 the Petitioner was certified to representa separate unit of experimental department employees andtool and machinery repair employees,and the IBEW wascertified to represent a unit of maintenance electricians.In the latter decision the Board rejected a separate petitionfor severance of a single unit of combined maintenance em-ployees."The carbon division employees have also historicallybeen excluded from the larger production and maintenanceunit.Case No. 9-RC-1953:The primary unit request in this caseis for all maintenance employees including general maintenanceemployees,welders, carpenters and box and crate makers,plumbers, painters,and boiler firemen. This is essentially amulticraft unit and, as the Board has frequently held,severanceof such a unit will not be granted.'However,as the Petitionerhas alternately requested separate craft units,we will considerthe propriety of such separate units.There are five employees classified as general maintenancemiscellaneous,general maintenance,and general maintenancespecial.8 These employees install, set up, move, and relocatemachinery,motors, conveyors,and other equipment; makeguards for the equipment and fabricate steel; inspect,repair,8 The engineering division is composed substantially of professional employees."Case No. 9-RM-52, not reported in printed volumes of Board decisions.5100 NLRB 9816 A petition for a similar unit was dismissed by the Regional Director again in March 1953,on the basis of the previous Board decision,Case No. 9-RC-1882.7See United States Time Corporation,86 NLRB 724.8Whenever employed,the descriptive word "special"designates the leadman of the groupinvolved.All parties agree these leadmen are not supervisors within the meaning of the Act. THE STANDARD REGISTER COMPANY353and lubricate equipment such as elevators, pumps, conveyors,and compressors; and perform building repair work and minorconcrete work. They do no repair work on production machineryItrequires about 4 years for an unskilled person to become aqualified general maintenance man in the Employer's plant. Thegeneralmaintenancemiscellaneous is less skilled than theothers but works primarily with this groupand assiststhe othersin their work. We find that the general maintenance employeesare essentially millwrights who constitute a homogeneous, iden-tifiable craft group whom the Board has held may constitute aseparate bargaining unit if they so desire, notwithstanding abargaining history on a larger basis.9The Employer has two welders. These employees performoxy-acetylene and electric arc welding, and the other usualduties of their trade. The Employer hires only experiencedwelders.We find these employees are craftsmen who mayconstitute a separate bargaining unit, if they so desire."The Employer has 1 carpenter, 1 special carpenter, and 2 boxand crate makers. The carpenters work from drawings and gen-erally perform the duties of their trade. The box and cratemakers spend most of their time making shipping boxes but alsoassist the carpenters and take instructions from them. In thepast, box and crate makers have beenupgraded into the carpen-ter classification. We find that the carpenters and box and cratemakers together are a homogeneous, identifiable craft group whomay constitute a separate bargaining unit if they so desire.11The Employerhas aplumber, a plumber helper, and a spe-cial plumber. The special plumber and the plumber lay out,install, and maintain gas, air, water, sewer,and steam pipesand appurtenances, and install and maintain all toilets, wash-room facilities and air-conditioning equipment. The plumberhelperassiststhe plumber. The Employer hires only ex-perienced plumbers. We find the plumbers and the plumberhelpers are of a type the Board has held may constitute aseparate bargainingunit, if theydesire,'The Employer has two painters who possess the usual skillsof persons engaged in that trade. They, like the other groupsabove, are the only persons performing the work of theirrespectiveclassifications.TheEmployer hires only ex-perienced painters.We find the painters may constitute aseparate bargaining unit, if they so desire.13The Employer has three boiler firemen. Although not underthe same immediate supervision as the other employees men-tioned above, the Petitioner included them in its petition. Theseemployees fire and tend the boilers during the heatingseason.In the summer, theyassistothermaintenance employees assimple laborers. They aFe licensed to work on low pressureboilers by the State and require 2 years to learn their job9Federal Telephone and Radio Corporation, 98 NLRB 1324.10 National Container Corporation of Wisconsin. 97 NLRB 1009, 1014.11 Hudson Pulp & Paper Corporation, 94 NLRB 1018. 1020.12 Robertshaw- Fulton Controls Company (Fulton Sylphon Division), 88 NLRB 1508.>9 The Kroger Co., 103 NLRB 218. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDadequately.We find the firemen may constitutea separateunit for the purpose of collective bargaining, if they so desire."Accordingly, we shall direct that separate elections be con-ducted among the following groups of employees employed bytheEmployer at its Dayton, Ohio, plant, excluding all otheremployees, guards, and supervisors as defined in the Act:(1) All general maintenance employees; (2) all welders; (3) allcarpenters and box and crate makers; (4) all plumbers andplumber helpers; (5) all painters; and (6) all boiler firemen.If a majority in any group votes for the Petitioner, they willbe taken to have indicated their desire to constitutea separateappropriate unit, and the Regional Director is instructed toissuea certification of representatives to the Petitioner forsuch unit, which the Board, under the circumstances, finds tobe appropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act. If a majority in anygroup votes for the Intervenor, they will be taken to have indi-cated their desire to remain a part of the existing bargainingunit and the Regional Director will issue a certification of theresults of the elections to that effect.Case No. 9-RC-1954: In thiscase,the Petitionermakes nocontention that the requested machine-division employees con-stitute a craft unit.Itassertsthat the machine division is adepartmental unit and as such may be severedas a separateunit from the broader unit now represented by the Intervenor.The machine division housed in Building 2 contains a machineshop of about 59 employees who actually make parts for theattachments manufactured by the Employer. It also containsa final assembly department consisting of some 14 employeeswho assemble the parts into the attachments. In addition, thePetitioner would include various servicing arm employees whowork primarily in association with the machine shop. For exam-ple, the Petitioner would include 12 machine production-controlemployees, 10 quality-control employees, 2 receiving-depart-ment employees, and 1 timekeeper under supervision of the en-gineering department. Excluded by the Petitioner would be pro-duction-control employeesassignedto the forms division, otherreceiving employees, and janitors who service both divisions.Itappears that the employees in the unit requested workprimarily in the machine division, that there is little inter-change amongthe Employer's production divisions, that eachproduction division does a substantially dissimilar kind ofwork, and that the production employees of each are underseparatesupervision. However, all employees generally aresubject to the same conditions of employment, share the sameinterests,and areclassified under a common numerical gradingsystem. Furthermore, the Employer utilizes plantwide up-grading and transfers frequently occur from division to division."Crown Zellerbach Corporation, 96 NLRB 378; Jacobsen Mfg. Co., 82 NLRB 1404. LOCK JOINTPIPE COMPANY355We find nothing the record to indicate, nor does the Peti-tioner contend, that the employees inthe proposedunit comprisea departmental group with a sufficient craft nucleus to berepresented on this basis. Moreover, the record disclosesno sufficient special community of interest of these employeesapart from the Employer's other production employees. Inview of these circumstances, including the fact that they havebeen represented in the same unit with other production em-ployees for 10 years, we perceive no reason for severing theemployees in question from the existing unit now representedby the Intervenor." Accordingly, we shall dismiss the petitionin Case No. 9-RC-1954.[Text of Direction of Elections omitted from publication.][The Board dismissed the petition in Case No. 9-RC-1954.]Member Peterson, concurring in part and dissenting inpart:I agree with the majority opinion to the extent that it dis-missesthe petition in Case No. 9-RC-1954' for the machine-division employees because there is no basis for severing themfrom the existing overall unit represented by the Intervenor.However, I disagree with the decision to direct elections inCase No. 9-RC-1953 for maintenance employees, welders,carpenters, plumbers, painters, and boiler firemen.In accordance with the views which I expressed in my dis-senting opinion in the Hamilton case,16 I find no reason togrant craft severance for the employees sought by the Peti-tioner in Case No. 9-RC-1953, where, as here, for a period of10 years there has been an apparently satisfactory history ofcollective bargaining for a general unit of all production andmaintenance employees including the employees sought herein.Is See John Deere Waterloo Tractor Works, 97 NLRB 969; The Store Kraft ManufacturingCompany, 100 NLRB 968.16W. C. Hamilton and Sons, 104 NLRB 627.LOCK JOINT PIPE COMPANY, PetitionerandLOCAL 910,INTERNATIONAL UNION OF OPERATING ENGINEERS,AFLandINTERNATIONAL HOD CARRIERS, BUILDINGAND COMMON LABORERS UNION, LOCAL 846, AFL. CaseNo. 10-RM-123. July 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before PaulL. Harper, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.106 NLRB No. 56.322615 0 - 54 - 24